NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1




                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                Submitted May 30, 2019 *
                                  Decided June 3, 2019

                                         Before

                      DIANE P. WOOD, Chief Judge

                      FRANK H. EASTERBROOK, Circuit Judge

                      ILANA DIAMOND ROVNER, Circuit Judge

Nos. 19-1391 & 19-1982

ARLETTA J. KUROWSKI,                            Appeals from the United States District
     Plaintiff-Appellant,                       Court for the Eastern District of Wisconsin.

      v.                                        No. 19-C-274

ESTATE OF KENNETH H. KUROWSKI   William C. Griesbach,
and NORMA KUROWSKI              Chief Judge.
SCHOONOBER,
     Defendants-Appellees.
                            ORDER

        Arletta Kurowski was rebuffed by the Oneida Nation’s trial and appellate courts
in her attempt to collect child-support arrears from the estate of her ex-husband. She
then filed a document labeled “notice of appeal” in the District Court for the Eastern
District of Wisconsin. The district court determined that it lacked jurisdiction to review
the decision of the Oneida judiciary and dismissed the case.




      * The defendants were not served with process in the district court and are not
participating on appeal. We have agreed to decide this case without oral argument
because the brief and record adequately present the facts and legal arguments, and oral
argument would not significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
Nos. 19-1391 & 19-1982                                                                  Page 2

        In appeal No. 19-1391, Kurowski challenges that ruling as “premature.” She
argues that the district court wrongly assumed that the tribal courts’ procedures were
adequate and that she was afforded due process and equal protection. But no
ascertainable basis for subject-matter jurisdiction can be gleaned from the two-sentence
submission that she filed in the district court. Her self-styled notice of appeal to the
district court suggests no claims arising under federal-question jurisdiction, see 28
U.S.C. §§ 1331, 1343, or diversity jurisdiction, see, e.g., Miccosukee Tribe of Indians of Fla.
v. Kraus-Anderson Constr. Co., 607 F.3d 1268, 1276 (11th Cir. 2010) (explaining that
“barren” complaint failed to cite any constitutional provision, federal statute, or
recognized theory of common law to establish subject-matter jurisdiction).
        The background of appeal No. 19-1982 is a bit more complicated. On March 4,
2019, Kurowski filed the notice of appeal to this court from the district court’s order of
dismissal that was docketed in No. 19-1391. On May 3, 2019, Kurowski filed a motion in
this court for leave to substitute the Estate of Norma Kurowski Schoonober for
Schoonober, the newly deceased widow of Kurowski’s ex-husband, Kenneth Kurowski.
We denied that motion on May 8, because the appellees had not been served in the
district court and were not participating in the appeal. Kurowski then returned to the
district court and filed an identical motion there on May 14 to substitute the Estate. The
district court denied that motion on May 16, 2019, and on May 22, Kurowski filed a
notice of appeal from that order. That appeal was docketed in this court as No. 19-1982.
       We conclude that the district court had no jurisdiction to rule on the May 14
motion to substitute parties, because by that time the case was lodged in this court. We
therefore resolve appeal No. 19-1982 by VACATING the May 16 order of the district
court. As we indicated earlier, we AFFIRM the district court’s judgment in No. 19-1391.